DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the heating system of claims 1-3 and 5-11 or the method for thermally connecting a pipe recited in claims 13-20.   
Regarding both independent claims 1 and 13, the closest prior art of record is McGaffigan et al., US 5,304,767, Taylor et al., US 5,125,690 and Bleske et al., US 5,786,575.  McGaffigan teaches a heating system usable in plastic pipe fusion that includes a heating device with a coil arrangement excitable by a generator having a first coil, which has at least one complete winding within a first cross-sectional area and a second coil, which is electrically coupled to the first coil which has at least one complete winding within a second cross-sectional area wherein the first cross-sectional area is different from the second cross-sectional area.  McGaffigan teaches its coil structure .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746